Citation Nr: 9930536	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-33 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for foot rash.  

2.  Entitlement to service connection for residuals of 
frostbite.  

3.  Entitlement to service connection for arthritis of the 
neck, back, knees and hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  

This appeal arises from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
foot rash, residuals of frostbite and arthritis of the neck, 
back, knees and hands.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has a foot rash.  

2.  There is no competent medical evidence that the veteran 
has any residuals of frozen feet.  

3.  There is no competent medical evidence that provides a 
nexus between the currently diagnosed arthritis of the neck, 
back, knees and hands, and service.  


CONCLUSION OF LAW

The veteran's claims for service connection for foot rash, 
residuals of frostbite and arthritis of the neck, back, knees 
and hands, are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that establishing service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing postservice continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997).  

Laws and Regulations  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  

38 C.F.R. § 3.304 (1998) says that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  

Factual Background  

The veteran's Form DD 214 indicates that he was awarded a 
Korean Service Medal and a Presidential Unit Citation.  The 
veteran served with the 21st Infantry.  

In October 1996 the veteran submitted his application for VA 
benefits.  He described the nature of his illness as 
arthritis and rheumatism that began in 1955.  He claimed a 
skin rash on both feet.  He asserted his feet had been 
frozen.  He stated that because of his combat boots and wet 
stockings, both feet had been frozen.  He did not have proper 
insulated boots.  On his application he noted treatment in 
1955 by Dr. Dechenes who determined he had arthritis and 
rheumatism.  Around 1955 Dr. Addante recommended he wear arch 
supports.  

The veteran also submitted a Statement in Support of Claim 
dated in September 1996.  He stated that as a result of 
wearing wet stockings and combat boots without proper 
insulation, he developed arthritis, rheumatism, a skin rash 
on both feet and frozen feet.  He asserted that he was sent 
directly from boot camp to Korea.  He stated that he served 
on the front lines with Company E, 21st Infantry, 24th 
Division.  He began wearing arch supports in January and 
February 1955 after his discharge in December 1954.  He was 
first treated by Dr. Dechenes, who has since died.  He was 
also treated by Dr. Joseph B. Addante, who is now a foot 
doctor with the VA Medical Center in Roxbury.  In 1955 Dr. 
Addante recommended arch supports.  

Robert A. Babineau, M.D., (the veteran's private physician) 
wrote the following on the veteran's behalf in September 
1996: (The veteran) has been under medical care for 
osteoarthritis since 1954 when it began in his feet.  I have 
been taking care of (the veteran) since 1984 for his 
osteoarthritis, involving his neck, back, hands and knees.  

The RO received copies of Dr. Babineau's treatment records of 
the veteran in October 1996.  They included treatment records 
of the veteran from August 1992 to September 1996.  Those 
records included notations of osteoarthritis of the cervical 
spine, back, hands and knees.  An October 1992 record noted 
arthritis of the hands, elbows and shoulders.  

The veteran submitted a statement in October 1996.  He 
recalled that soon after serving in Korea he developed a 
problem in both feet.  He had a burning sensation and it was 
hard to walk.  He sought medical treatment from Dr. 
Deschenes, who told him that he had arthritis and rheumatism.  
He treated the veteran and recommended that he see a foot 
doctor.  He saw Dr. Addante of Fitchburg.  Dr. Addante 
treated him and recommended arch supports.  As time went on 
he developed a rash on the inside of both feet.  He was then 
treated by his family physician.  The physician has since 
moved to Florida.  The veteran then saw Dr. Babineau in 1978.  
In 1984 he diagnosed arthritis.  The veteran stated that he 
was in Korea during the war a few miles from North Korea.  He 
wore boots that were not insulated.  His boots were always 
damp and sometimes wet.  

In November 1996 a Request for Information was returned to 
the RO from the National Personnel Records Center (NPRC).  A 
stamp on the bottom of the form indicated that no service or 
medical records were found.  Fire related service was noted.  

In December 1996 the RO sent the veteran a letter requesting 
that he fill out an NA Form 13055.  The information was 
needed to search for his service medical records.  The 
veteran completed and returned two such forms.  The veteran 
reported treatment for a sprained left ankle from February 
1953 to June 1953.  He also noted treatment for frozen feet 
from January to November 1954.  

The veteran submitted a statement in January 1997 that he had 
a bad sprain when jogging in platoon formation.  He had 
frozen feet because of the severe cold weather with no 
insulating boots.  He was unable to keep his feet dry due to 
the constant dampness.  

April 1995 private medical records included an X-ray report 
of the lumbar spine.  Severe degenerative joint disease of 
the lower back was noted.  

In February 1997 the veteran wrote a letter indicating the he 
had obtained his records from Social Security.  He submitted 
copies of his medical records from Social Security. Those 
records included a February 1995 letter from Dr. Babineau.  
The physician wrote that the veteran's medical problems 
included severe osteoarthritis of the neck, back, knees, and 
hands.  

The veteran had been examined on behalf of the Massachusetts 
Disability Determination Services Division by a Dr. Sinha.  
After examining the veteran, Dr. Sinha's assessment was that 
the veteran had severe degenerative joint disease of the 
hands, neck, shoulders, lumbosacral spine and knees.  

A January 1997 report from the Health Alliance Physical 
Medical Center included an impression of osteoarthritis of 
the knees and cervical spine.  Impressions of bilateral flat 
feet and chronic lumbosacral strain were also noted.  

VA examinations of the veteran were conducted in April 1997.  
An examination of the skin found no rash at that time.  The 
diagnosis was history of skin rash beginning after discharge 
from service.  

The VA examination of the feet in April 1997 included a 
history of the veteran's foot pain.  When the veteran was on 
active duty in Korea he suffered frostbite of his feet during 
the winter of 1953-1954.  He believed that he did not have 
proper footwear.  His boots were not insulated.  The veteran 
did not recall having to be hospitalized.  Nor did he recall 
any unusual color changes.  He did remember constant 
numbness, tingling and pain.  Physical examination revealed 
satisfactory color and temperature of his feet.  The pulses 
were present.  There was no tenderness of deformities of the 
feet or ankle.  Range of motion was satisfactory.  The 
diagnoses were history of frostbite, Korea 1953, left and 
right feet; severe arthralgias of the left and right feet; no 
evidence of peripheral vascular disease; and no evidence of 
arthritis on clinical examination.  

The VA examiner made the following comments.  No evidence of 
old frostbite, specifically no atrophy of the distal 
phalangeal tufts and no evidence of arthritis in the 
interphalangeal or metatarsophalangeal joints.  There were 
cystic changes in the distal aspect of the first metatarsal 
bones, bilaterally.  They were greater on the left than the 
right.  The examiner specifically stated they were incidental 
findings and were not related to frostbite.  

In May 1997 the NPRC responded that a search of records of 
21st Infantry failed to list the veteran as sick or 
hospitalized.  A search of records from Surgeon General's 
Office did not reveal any records of treatment of the 
veteran.  

The veteran submitted a June 1997 receipt from his pharmacy 
for a drug which is commonly used to relieve inflamed skin 
and itching.  

The veteran appeared and testified at a hearing before the 
undersigned Member of the Board in August 1999.  The veteran 
reiterated his earlier statements that he was treated after 
service for pains in his legs.  He then went to see Dr. 
Addante.  He was issued arch supports in 1956.  Although Dr. 
Addante is presently at Jamaica Plain VA Hospital, the 
veteran was treated by him in Fitchburg at the doctors 
office.  (T-3).  In 1957 he was treated for a rash.  The 
veteran indicated that he had not been treated for frostbite.  
(T-5).  The veteran had not received any treatment from a VA 
facility.  (T-6).  When the veteran was asked if he had a 
skin rash when he got out of service, he said he probably 
did, but did not remember.  (T-7).  When he came out of the 
service he says he wrote down on a piece of paper that what 
was bothering him.  He said he wrote down his back.  (T-8).  
The veteran said he fell down on the trail in service.  He 
injured his neck.  (T-10).  

Analysis

The Board has determined that the veteran's claims for 
service connection are not well grounded.  Before making that 
determination the Board first carefully reviewed the claims 
folder to determine if a reasonably exhaustive search had 
been made for the veteran's service medical records.  

The Board first noted that NPRC informed the RO that the 
veteran's service medical records are presumed destroyed in 
the fire at the NPRC.  The RO as required has attempted to 
obtain records from other sources.  The veteran submitted the 
necessary information for alternative resources to be 
searched.  As is noted, above the alternate sources did not 
include any references to the veteran being on sick call or 
hospitalized.  There were no records at the Surgeon General's 
Office.  
After reviewing the claims folder the Board has determined 
that the RO made a reasonably exhaustive search for 
additional service medical records.  See Dixon v. Derwinski, 
3 Vet. App. 261 (1992).  

When an appellant's service records are missing or 
incomplete, the Board's obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  Moore (Howard) v. Derwinski, 1 
Vet. App. 401, 406 (1991); see also O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The veteran has asserted due to the conditions in Korea that 
he developed his claimed disabilities.  He has not directly 
claimed to have been engaged in combat with the enemy.  He 
has implied that such is the case. For that reason the Board 
has evaluated all the pertinent evidence and determined that 
for the purpose of this decision it will be assumed that the 
veteran was engaged in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b). 

The provisions of 38 U.S.C.A. § 1154(b), by relaxing the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims, specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service incurrence of a disease or 
injury; that is, what occurred in service both as to the 
evidence that a claimant must submit in order to make such a 
claim well grounded and as to the evidence necessary in order 
for service connection of a disease or injury to be awarded.  
See Caluza, supra; see also Jensen v. Brown, 19 F.3d 1413, 
1416-17 (Fed. Cir. 1994); Chipego v. Brown, 4 Vet.App. 102, 
105 (1993); Sheets v. Derwinski, 2 Vet.App. 512, 515 (1992); 
Smith (Morgan) v. Derwinski, 2 Vet.App. 137, 140 (1992).

Section 1154(b) necessarily focuses upon past combat service 
and, for this reason, it does not constitute a substitute for 
evidence of current disability, causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  
Nevertheless, section 1154(b) does provide a significant 
benefit for a combat veteran in that it relaxes the 
evidentiary requirement regarding the service incurrence or 
aggravation of a disease or injury in service.  For purposes 
of submitting a well-grounded claim, a combat veteran's 
statements, as well as those of a noncombat veteran, standing 
alone, will generally be sufficient to establish the service-
incurrence element.  Once a claim is found well grounded and 
the claim moves to the merits adjudication stage, the true 
benefit of section 1154(b) for the combat veteran is 
realized.  When adjudicating a claim on the merits under 
section 1154(b), the combat veteran will be found to have 
established sufficient evidence of service incurrence or 
aggravation by his or her own testimony unless "there is 
'clear and convincing evidence' that the disease or injury 
was not incurred or aggravated in service ...."  (Citation 
omitted).  A noncombat veteran's claim must be denied if 
there is a preponderance of evidence against service 
incurrence or aggravation; with regard to that element, a 
combat veteran's claim cannot be denied unless there is 
"clear and convincing" evidence to the contrary.  Where the 
determinative issue is nexus, i.e., the causal linkage 
between an injury incurred in combat and a current 
disability, section 1154(b) is not applicable. Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sept. 20, 1999) (en banc).
  

Foot Rash

The veteran has asserted that as a result of having frozen 
feet in service, he later developed a foot rash.  He has not 
asserted that the foot rash first appeared in service.  

The Board has considered the veteran's statements that he had 
frozen feet in service.  The facts as recited by the veteran 
are consistent with the conditions of his service in Korea.  
There is no evidence of record which clearly and convincing 
rebuts the veteran's assertion that he had frozen feet in 
service.  In Russo v. Brown, 9 Vet. App. 46, 50 (1996) the 
Court held that under section 1154(b) and Caluza, the 
appellant's uncontradicted assertion of having experienced 
frozen feet in combat was consistent with the circumstances 
of his service, and therefore was satisfactory evidence that 
this had occurred in service.  For that reason the Board has 
assumed that such an event occurred.  

Even assuming that the veteran had frozen feet in service he 
must still demonstrate a current diagnosis of a foot rash and 
a nexus between the post service foot rash and the frozen 
feet in service.  

The veteran was examined by the VA in April 1997.  A current 
foot rash was not diagnosed.  A diagnosis of foot rash by 
history was noted.  No current disability was found.  
Subsequent to that examination the veteran submitted a 
prescription for a drug used to treat skin inflammation.  
There is no indication on the form that the drug was intended 
to treat a skin rash of the feet.  He did not submit any 
medical records which included a diagnosis of a skin rash on 
his feet. Even if the Board were to consider the prescription 
receipt (which does not indicate that it is to be used to 
treat a foot rash) as a current diagnosis, there is no 
competent medical evidence that relates any current skin 
disorder of the feet to any incident in service.  Unlike the 
fact situation in Russo v. Brown, 9 Vet. App. 46 (1996), the 
veteran has not presented any competent medical evidence of a 
nexus between the frozen feet in service and any post service 
foot rash.  

A lay person is competent to provide evidence of the 
manifestations of a disability that would be perceptible to a 
lay person.  Falzone v. Brown, 8 Vet. App. 393, 403 (1997) 
(citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994)).  
Although the veteran is competent to relate his symptoms he 
is not competent to diagnosis a disorder.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  

The Board has concluded that the veteran's claim for service 
connection for a skin rash is not well grounded.  The veteran 
has not submitted either a current diagnosis of a foot rash 
or competent medical evidence of a nexus between any current 
foot rash and service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304; Caluza.
 

Residuals of Frostbite.  

As is explained in the preceding paragraphs, the Board has 
accepted the veteran's statements that he had frozen feet in 
service.  In order for his claim to be well grounded the 
veteran must submit evidence of a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran stated in his testimony that he has not been 
treated for frozen feet.  (T-6).  The VA examiner in April 
1997 specifically stated that there was no evidence of old 
frostbite.  The diagnosis noted only a history of frostbite.  
The examiner went on to note incidental findings about the 
feet, which he stated were not related to frostbite.  In the 
absence of a current diagnosis of any residuals of frostbite, 
the veteran's claim for service connection is not well 
grounded. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304; Caluza.
 

Osteoarthritis of the Neck, Back, Knees and Hands

The veteran has not reported that he was treated for any 
disability of the neck, back, knees or hands in service.  He 
has reported that he injured his back in service.  The 
veteran has primarily asserted that he was exposed to the 
cold in service.  As a result he developed frozen feet.  He 
has implied that the pain and disability from his feet spread 
upwards to other areas of his body.  He has asserted that 
immediately after service in January 1955 his private 
physician diagnosed arthritis. His private physician then 
sent him to see Dr. Addante, a foot specialist.  The veteran 
has stated that Dr. Addante prescribed arch supports.  The 
veteran has not asserted that Dr. Addante diagnosed 
arthritis.  

The veteran indicated that arthritis was diagnosed in 1955 by 
Dr. Dechenes.  This is within one year of the veteran's 
December 1954 separation from the service.  Clearly, within 
the period for presumptive service connection for arthritis.  
Unfortunately, the veteran has also stated that Dr. Dechenes 
has died.  The result is that the only evidence of a 
diagnosis of arthritis within the presumptive period are the 
statements of the veteran.  In Robinette v. Brown, 8 Vet. 
App.69, 77 (1995) the Court clearly held that a layman's 
account of what he was purportedly told by a physician, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  

The Board also noted the September 1996 statement of Dr. 
Babineau.  He stated that the veteran had been under medical 
care for osteoarthritis since 1954.  Dr. Babineau went on to 
state that he had been taking care of the veteran since 1984.  
The statement by Dr. Babineau is clearly based on history 
given by the veteran.  There is no indication in the letter 
or treatment records that Dr. Babineau had access to any 
medical records of such treatment.  His subsequent statement 
makes it clear that his personal and profession knowledge of 
the veteran began in 1984.  unenchanced reports of a history 
transcribed by a medical examiner do not constitute 
"competent medical evidence" for the purposes of 
establishing a well grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

Currently, the claims folder contains diagnoses of 
osteoarthritis of the neck, back, knees and hands.  Service 
connection may also be granted for disabilities diagnosed 
after service discharge when it is shown that the disability 
had its origins in service.  38 C.F.R. § 3.303(d).  In this 
case the veteran has not submitted any competent medical 
evidence that the currently diagnosed arthritis is related to 
service or any incident therein.  

The veteran has indicated that he had symptoms such as pain, 
since service.  Even if the Board accepted the veteran's 
statements as evidence of chronicity of symptomatology, 
additional evidence is necessary to well ground the claim.  
Competent medical evidence would have to be submitted that 
related those symptoms to the currently diagnosed arthritis.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  In Libertine 
v. Brown, 9 Vet. App. 521 (1996), the Court held that an 
appellant's own statements did not provide the requisite 
medical evidence demonstrating a causal relationship between 
the claimed disability and service.  See also Turpen v. 
Gober, 10 Vet.App. 536, 539 (1997).  

The veteran's claim for service connection for arthritis of 
the neck, back, knees and hands is not well grounded. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309; Caluza.


ORDER

Service connection for foot rash is denied.  

Service connection for residuals of frostbite is denied.  

Service connection for arthritis of the neck, back, knees and 
hands is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

